Dissenting Opinion by
Price, J.:
This appeal follows a lower court order confirming an arbitration award in favor of appellees against appellant. I would affirm the order of the lower court.
Appellees, Joseph and Nellie Runewicz, purchased automobile insurance from appellant, Keystone Insurance Company. Included in their policy was uninsured motorist coverage in the amount of $10,000 as required by statute.1 The policy also provided for common law arbitration of any differences which might arise between insured and insurer.
On February 12, 1968, Nellie Runewicz was injured in an automobile collision with Berretta Christman. Mrs. Runewicz subsequently brought suit against Miss Christ-man, but before trial, Miss Christman’s insurance company, Insurance Company of North America, settled the case for $25,000, the applicable policy limit. In addition, Mrs. Runewicz made a claim against appellant under the *362uninsured motorist provision of her policy, alleging the insufficiency of the $25,000 settlement as compensation for her injuries. Appellant maintained that this was an improper claim under the uninsured motorist clause, and the dispute went to arbitration.
The arbitrators determined that clause did apply to appellees’ claim and awarded the policy limit of $10,000. Following a petition by appellant to vacate the award and a petition by appellee to confirm the award, the lower court ordered the judgment of $10,000 be entered in favor of appellee. This appeal followed.
The review power of the courts of the Commonwealth over the decisions and awards stemming from common law arbitration is extremely limited. The rule in common law arbitration is that the decision of the arbitrators is binding and cannot be attacked unless it can be shown by clear, precise, and indubitable evidence that a party was denied a hearing, or that there was fraud, misconduct, or other irregularity that caused the rendition of an unjust, inequitable, or unconscionable award. Allstate Insurance Company v. Fioravanti, 451 Pa. 108, 299 A.2d 585 (1973) ; Press v. Maryland Casualty Company, 227 Pa. Superior Ct. 537, 324 A.2d 403 (1974) ; American Arbitration Association Award; Providence Washington Insurance Company Appeal, 225 Pa. Superior Ct. 442, 311 A.2d 668 (1973); Levin v. Nationwide Insurance Company, 231 Pa. Superior Ct. 244, 331 A.2d 699 (1974).
There can be no doubt that the parties had the benefit of a full and comprehensive hearing. Both sides submitted briefs and both parties were permitted to argue their cases orally. Neither side contests the sufficiency of the hearing.
In order to grant appellant the relief requested, we must, therefore, find that there was fraud, misconduct, or other irregularity that caused the rendition of an unjust, inequitable, or unconscionable award. Appellant does not specifically charge fraud or misconduct and my in*363dependent review has failed to disclose any such defect. Appellant is disturbed with the arbitration award, referring to the decision as “out of bounds,” but this does not equate to the required fraud or misconduct.2
Appellant does contend that in light of the facts of the case and the applicable terms of the contract, the result of the arbitrators is the offspring of some “other irregularity.” Even if this were true, I am still unconvinced that the award is “unjust, inequitable, or unconscionable.” While I do not care to speculate on exactly how the arbitrators arrived at their decision, I do reiterate that the award was rendered only after consideration of the evidence and arguments. I see no adequate grounds to reverse the decision of the arbitrators.
I would affirm the order of the lower court confirming the award of the arbitrators.
Watkins, P.J., and Van der Voort, J., join in this dissenting opinion.

. Act of August 14, 1963, P.L. 909, §1, as amended December 19, 1968, P.L. 1254, No. 397, §1 (40 P.S. §2000) and Act of April 29, 1959, P.L. 58, §1421 (75 P.S. §1421).


. The fraud required to warrant overturning an award from common law arbitration must be actual and intentional, and not constructive, such as results from an erroneous or unjust judgment. Allstate Insurance Company v. Fioravanti, 451 Pa. 108, 299 A.2d 585 (1973).